DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The RCE of 20 January 2022 has been entered.
	The declaration, amendment, and remarks of 20 January 2022 are entered.
	Claim 1 has been canceled. Claims 2-24 are pending, claims 13, 22, and 24 are withdrawn, and claims 2-12, 14-21, and 24 are being examined on the merits.
	The Election/Restriction requirement of 26 January 2021 remains in effect.
	The Applicants arguments concerning the rejection under 35 U.S.C. 103 over ‘913 and ‘795 have been considered but are not persuasive. The Examiner’s response can be found below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.

Prioritized Examination
	Per 37 C.F.R. 1.102 (e) (2), 
(2) A request for prioritized examination may be filed with or after a request for continued examination in compliance with § 1.114. If the application is a utility application, the request must be filed via the Office’s electronic filing system. The request must be filed before the mailing of the first Office action after the filing of the request for continued examination under § 1.114. Only a single such request for prioritized examination under this paragraph may be granted in an application.

The Examiner finds that no request was filed with the RCE of 20 January 2022. Accordingly, the application is no longer granted prioritized examination under the Track One program.

Declaration under 37 C.F.R. 1.132
	The Declaration of Frantisek Hubalek under 37 C.F.R. 1.132 is entered.
	The Declarant summarizes his qualifications and understanding of the Advisory Action mailed on 2 November 2021.
	The Examiner finds no issue with the summaries as provided.
	The Declarant argues that the art suggests that speed of absorption in the subcutaneous space is thought to be a main factor in onset of action of an insulin bolus. The Declarant argues stabilization was achieved for nearly a century via Zn introduction to form hexamer, and is well-known to greatly improve stability as compared to non-zinc formulations. The Declarant argues the Zn-containing formulations require time for the hexamer to dissociate leading to slow absorption into the blood. The Declarant argues insulin analogs with reduced affinity for the insulin receptor results in slower onset of action over a longer period of time which is not a desirable property for the analogs found in 190084US01.
The Examiner agrees generally with the arguments presented. The Examiner notes that the art of record specifically discusses Zn-free formulations such that time periods for dissociation of an insulin hexamer is not a concern. See p.31 lines 1-6 of the ‘795 art as cited in the rejection of record. As to desirable properties of the claimed insulin analogs, the Declarant is arguing features that are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., speed of absorption, binding to insulin receptors, hexamer dissociation, onset of action, duration of action) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Declarant summarizes the combination rationale of the Examiner to extent half-life of the variant. The Declarant argues their invention discloses insulin analogs that work fast and reduces half-life. The Declarant argues the formulations reach the blood faster and have a faster onset of action, which is beneficial for glucose control. 
The Examiner acknowledges the Declarants arguments. The Examiner notes that the rejection of record is updated to reflect the Declarant’s arguments. The ‘795 art does provide for decreased half-life that allows for faster absorption. See p.2-5 of the ‘795 application. The same increased rate of absorption and onset of action would result from the analogs of ‘795 when combined with the ‘913 application.
The Declarant argues the ‘795 art discloses insulins modified by fatty acids to prolong half-lives. The Declarant argues this is opposite to the desired effect. The Declarant argues in Examples 11, 12, and 13 that the insulin substitutions of ‘795 where analogs do not have fatty acid attachment that those are not monomeric at high concentration and prone to particle formation.
Again, the Declarant argues features that are not claimed. Even ignoring this, as indicated from the disclosure of ‘795 it envisions faster absorption on p.2-5. Furthermore, the comparator examples are not considered relevant as they ignore the presence of the A9D/E mutation that is provided by ‘913. 
The Declarant argues new formulations are needed to prevent self-association and particle formulation. The Declarant argues prior to the submission of the instant application that analogs with various substitutions were examined and many did not satisfy requirements indicating unpredictability. 
The Examiner again notes that the self-association and particle formation characteristics are not part of the claimed invention. In response to applicant's argument that self-association and particle formation characteristics are improved by the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Examiner notes that any considerations of unexpected results will be considered below with presentation of relevant data. As indicated above, the ‘795 art suggests a variety of analogs that are 
The Declaration argues claim 12 of ‘913 teaches a rapid acting insulin analog by selecting at least one but not more than 4 substitutions with imparting a negative charge. The Declarant argues several analogs satisfying ‘913 claim 12 lead to self-association, decreased stability, or impaired binding to the insulin receptor and are inferior to the claimed analogs.
The Examiner again notes the Declarant is arguing features that are not claimed. Furthermore, the Declarant is comparing compounds from ‘913 that have not been cited by the Examiner, i.e. the six compounds found in Table 1. The Declarant has added additional mutations from the options of ‘913 while ignoring those mutations that might show increased stability, for instance comparison to a lone A9D/E mutation. 
The Declarant argues finding appropriate combinations to keep insulin monomeric at high concentration and stable in formulations is a multidimensional puzzle. The Declarant argues the A10E and A13E variants have poor affinity while the B1G variants have poor stability. The Declarant argues choice of combinations is a challenge.
The Examiner argues that the Declarant is arguing features that are not claimed. The Examiner also argues as above that the Declarant is providing only certain combinations from ‘913 that are viewed as undesirable while ignoring any that might demonstrate positive results. Furthermore, this argument also ignores the teachings from ‘795 regarding insulins with improved absorption. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Declarant argues that one would need to select A9 from ‘913, and that ‘913 lists 19 positions for substitutions. The Declarant argues 141 potential single substitutions and can be broader since the claim allows for at least one and up to 4 substitutions. The Declarant argues the preferred compounds focus on B27, B12, and B9 in most double, triple, and all quadruple substitutions. The Declarant argues A9 is the least favored substitution and ‘913 does not list a single example with it. 
	The Examiner agrees that ‘913 provides for other substitutions, but even considering these substitutions the required effort to analyze them in the context of a highly studied insulin molecule is merely routine experimentation within the art. Put another way, one of ordinary skill in the art could easily combine each single mutation from ‘913 and also combine with ‘795, and such effort is still well within the ordinary level of experimentation. The lack of an Example using A9E/D does not constitute a teaching away from consideration of those variants, especially since ‘913 explicitly claims it as a point for variation. 
	The Declarant’s arguments have been considered but are not persuasive. The rejection is modified and maintained.

Election/Restrictions
Newly submitted claim 24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed to a .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2-12, 14-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brange et al. (USP 5,618,913, published 8 April 1997, hereafter referred to as ‘913) and Madsen et al. (WO 2017/032795 A1, published 2 March 2017, hereafter referred to as ‘795).
The ‘913 patent teaches rapid acting insulin analogs containing at least one and up to four changes in the insulin A and B chains and imparting a negative charge to the molecule at neutral pH (see e.g. claim 12). A B-chain mutation must occur as well (see e.g. claim 12). Including in the mutations are those at A9, including to Glu and Asp (see e.g. claim 12).
The difference between ‘913 and the claimed invention is that ‘913 does not teach a mutation of B3E.
The ‘795 application teaches acylated insulin analogs, which include mutations at various A and B chain positions (see e.g. claim 19). Included in the base variants are B3E, B26E, desB30; B3E, B27E, B28E, desB30; and A21A, B3E, B26E, desB30 (see e.g. claim 19). The ‘795 application suggests that the insulin analogs are rapid acting derivatives for prandial use (see e.g. p.2 line 24-26, p.3 line 32 to p.5 line 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and combine the ‘913 and ‘795 insulin prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 3, as set forth above the combination of ‘913 and ‘795 teaches an A9E, B3E, B26E, desB30 insulin. 
With respect to claim 4, as set forth above the combination of ‘913 and ‘795 teaches an A9E, B3E, B27E, B28E, desB30 insulin.
With respect to claim 5, the ‘795 art teaches a pharmaceutical formulation (see e.g. claim 24). 

With respect to claim 7, the ‘795 art teaches that increased chemical and physical stability allows for formulation without zinc, giving a faster onset of action than insulins formulated with Zn2+ ions (see e.g. p.31 lines 1-6).
With respect to claims 8 and 9, the ‘795 art also teaches that nicotinic compounds can be added, specifically in the form of nicotinamide (see e.g. p.29 lines 22-25) to improve absorption. 
With respect to claim 10, the base pharmaceutical formulation of ‘795 does not contain nicotinamide (see e.g. claim 24).
With respect to claim 11, the ‘795 art teaches that B3E mutations provide 97-99% monomeric insulins (see e.g. p.90 lines 10-13). As set forth above zinc-free compositions are also taught by ‘795.
With respect to claim 12, the ‘795 art teaches that the variants provide clinically useful pharmacokinetic profiles that include chemical and physical stability (see e.g. p.2 lines 31-36).
With respect to claim 14, as set forth above the ‘795 art provides for a pharmaceutical formulation.
With respect to claim 15, as set forth above the ‘795 art provides for an overlapping dosage range.
With respect to claim 16, as set forth above the ‘795 art provides for zinc-free formulations.

With respect to claim 19, as set forth above the ‘795 art also teaches formulations without nicotinamide.
With respect to claim 21, as set forth above the ‘795 art provides for physical and chemical stability. 
With respect to claim 23, as set forth above the combination of ‘913 and ‘795 provides for multiple human insulin analogs as claimed. The combination also provides for the general concentration levels, use as a pharmaceutical, chemical and/or physical stability, lack of zinc, and presence of excipients. 
Response to Arguments:
The Applicants request entry of the amendments.
The Examiner notes that entry is the Applicants’ right under filing of the RCE.
The Applicants reference the Declaration of Frantisek Hubalek for consideration.
The Examiner has considered the Declaration above and found it unpersuasive.
The Applicants provide no further arguments concerning the rejection of record.
The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658             
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658